Exhibit 10.14

ASSET PURCHASE AGREEMENT

 

B E T W E E N:

HOSTOPIA.COM INC., a corporation incorporated under the laws of Delaware

(hereinafter called the “Purchaser”)

OF THE FIRST PART

- and –

GEEKSFORLESS INC., a corporation incorporated under the laws of Ontario

(hereinafter called the “Vendor”)

OF THE SECOND PART

- and –

 

IGOR NIKOLAICHUK, a Canadian citizen residing in 3 Galina Petrova Street Suite
128, Nikolaev, Ukraine (hereinafter called “Igor”)

OF THE THIRD PART

 

WHEREAS the Vendor is a creator of website templates and media content, and the
Vendor and Purchaser had entered into the Website Template License Agreement (as
defined below), which granted rights to the website templates to both the Vendor
and Purchaser;

 

AND WHEREAS the Purchaser wishes to purchase from the Vendor, and the Vendor
wishes to sell, all of the website templates used by the Business (as defined
below), including without limitation the website templates licensed to the
Purchaser by the Vendor in the Website Template License Agreement

 

AND WHEREAS the Vendor has agreed to indemnify the Purchaser from and against
any and all claims, actions, damages or liabilities arising from the sale of the
Purchased Assets (as hereinafter defined) or breach of any term of this
agreement by the Vendor.

 

NOW THEREFORE, the Purchaser agrees to purchase from the Vendor, and the Vendor
agrees to sell to the Purchaser, the Purchased Assets on the following terms and
conditions:

1.

Defined Terms

 

--------------------------------------------------------------------------------

- 2



 

In this Agreement and in the schedules hereto the following terms and
expressions will have the following meanings:

 

(a)

“Benefit Plans” has the meaning ascribed thereto in Section 10(t);

 

(b)

“Business” means the website template business carried on by the Vendor under
various trade names and at various websites, whereby the Vendor licenses the
Templates to third parties;

 

(c)

“Closing Date” has the meaning ascribed thereto in Section 9;

 

(d)

“Contractors” means the Ukrainian contractors that are contracted by the Vendor
to create web site templates, which were resold to the Purchaser by the Vendor.

 

(e)

“Domain Names” means the domain names owned or controlled by the Vendor or Igor
essential to the operation of the Business as more fully described in Schedule
A;

 

(f)

“Employees” means any employee or contractor of the Vendor;

 

(g)

“Encumbrances” means all mortgages, charges, pledges, security interests, liens,
encumbrances, actions, claims, demands and equities of any nature whatsoever or
howsoever arising and any rights or privileges capable of becoming any of the
foregoing;

 

(h)

“Excluded Assets” has the meaning ascribed thereto in Section 3;

 

(i)

“Governmental Charges” means all taxes, customs duties, rates, levies,
assessments, reassessments and other charges, together with all penalties,
interest and fines with respect thereto, payable to any federal, provincial,
municipal, local or other government or governmental agency, authority, board,
bureau or commission, domestic or foreign;

 

(j)

“Images and Media” means all still photographs, digital images, cartoons,
drawings, video, graphics, text, sound, Flash applications, original work or
images in any media or form, essential to the Business, including without
limitation the 7,500 digital images, and all Intellectual Property incorporated
therein as described in Schedule A.

 

(k)

“Intellectual Property” shall mean all intellectual property that Vendor owns or
uses with respect to the Business including, but not limited to all, (i)
trademarks, trade names, service marks, product labels, telephone numbers,
graphics and logos, and other trade designations, including common-law rights,
goodwill, registrations and applications therefor; (ii) copyrights currently
owned, in whole or in part, by Vendor, including, the right to create derivative
works thereof and common-law rights, registrations and applications therefor
(ii) patents currently owned, in whole or in part, by Vendor, including,
registrations and applications

 

 



 

--------------------------------------------------------------------------------

- 3



 

therefor (iii) trade secrets, schematics, technology, know-how, and (iv)
Software, and all licenses, royalties, assignments and other similar agreements
relating to the foregoing to which Vendor is a party, as described in Schedule
A;

 

(l)

“Interim Period” has the meaning ascribed thereto in Section 11;

 

(m)

“Purchased Assets” has the meaning ascribed thereto in Section 2 of this
Agreement;

 

(n)

“Purchase Price” has the meaning ascribed thereto in Section 4.

 

(o)

“Software” means all computer software programs, applications, tools, libraries,
interfaces and APIs, in source code, object code and other forms owned or
licensed by Vendor and employed in the Business.

 

(p)

“Template Rover Websites and System” means the look and feel of the websites
located at the Domain Names, including without limitation the sales and
provisioning software used by the Business, and all Intellectual Property
incorporated therein, as described in Schedule A.

 

(q)

“Website Templates” means all website templates created by or for the Vendor,
including without limitation the website templates created in accordance with
the Website Template License Agreement and 1,597 additional web site templates,
and all Intellectual Property that is incorporated therein, as described in
Schedule A.

 

(r)

“Website Template License Agreement” means the Template Purchase Agreement
entered into by the Vendor and the Purchaser on February 1, 2005.

2.

Purchased Assets

The Purchaser shall receive all right, title, and interest in, and to, the
following assets (collectively, the “Purchased Assets”), upon the Closing:

 

(a)

The Website Templates;

 

(b)

The Template Rover Websites and System;

 

(c)

The Images and Media;

 

(d)

The Domain Names;

 

(e)

The Intellectual Property;

 

(f)

The Vendor’s goodwill in connection with the Business, together with the
exclusive right of the Purchaser to hold itself out as carrying on the Business
in succession to the Vendor;

 



 

--------------------------------------------------------------------------------

- 4



 

 

(g)

Any marketing intelligence or strategies relating to the Business; and

 

(h)

All of the Vendor’s contractual rights and obligations relating to the Business
which the Purchaser agrees to assume.

3.

Excluded Assets

Any other assets not specified herein shall be excluded (the “Excluded Assets”)
including, without limitation, the following assets:

 

(a)

The Vendor’s computer programming contractor for hire business;

 

(b)

The Vendor’s furniture, fixtures, equipment leases, computer equipment and
telephone systems; and

 

(c)

real property leases or other rights granted to the Vendor by its landlord with
respect to use and occupation of any leased premises.

4.

Purchase Price

The purchase price (“Purchase Price”) for the Purchased Assets shall be an
amount equal to CDN$247,000, plus GST payable to the Vendor by Purchaser’s
company cheque, at the time of Closing, or as otherwise mutually agreed by the
parties. The Vendor and Purchase agree that the Purchase Price is allocated in
accordance with the following:

(a)         The Website Templates;

 

$240,000.00

(b)        The Template Rover Websites and System;

 

$1,000.00

(c)         The Images and Media;

 

$1,000.00

(d)        The Domain Names;

 

$1,000.00

(e)         The Intellectual Property;

 

$1,000.00

(f)         The Vendor’s goodwill in connection with the Business, together with
the exclusive right of the Purchaser to hold itself out as carrying on the
Business in succession to the Vendor;

 

$1,000.00

(g)        Any marketing intelligence or strategies relating to the Business;
and

 

$1,000.00

(h)        All of the Vendor’s contractual rights and obligations relating to
the

 

$1,000.00

 

 

--------------------------------------------------------------------------------

- 5



 

              Business which the Purchaser agrees to assume.

 

 



5.

Purchase Price Set-Off

The Purchaser shall deduct from the Purchase Price Any amount owing to the
Purchaser by the Vendor prior to or following the Closing Date.

6.

Liabilities

The Vendor shall be responsible for all expenses and liabilities incurred inthe
running of the Business up to the Closing Date, and the Purchaser shall not be
responsible for assuming any liabilities.

7.

Non-Competition/Non-Solicitation

The Vendor and Igor agree that they will not during the five (5) year period
following the Closing Date, directly or indirectly:

 

(a)

Be engaged in any business or undertaking which is competitive with the
Business;

 

(b)

Solicit any of the Purchaser’s employees;

 

(c)

Solicit the customers or clients of the Business and the Purchaser; or

 

(d)

Attempt to sell, or sell, directly or indirectly, any services in competition
with the services of the Business hereunder;

unless approved by the Purchaser, in writing in advance which approval may be
arbitrarily withheld. For the purposes of this Agreement “Solicit” means to
contact for any purpose, directly or indirectly.

8.

Conditions Precedent to Closing

The closing of this transaction (“Closing”) is subject to the following
conditions precedent in favour of the Purchaser, which conditions may be waived
by the Purchaser in its sole discretion:

 

(a)

The Board of Directors of the Purchaser approving the purchase of the Business
by the Purchaser from the Vendor;

 

(b)

The Vendor shall have delivered a copy of a resolution of the shareholders and
Board of Directors of the Vendor approving the purchase of the Business by the
Purchaser from the Vendor;

 



 

--------------------------------------------------------------------------------

- 6



 

 

(c)

The Vendor shall have entered into an agreement with the Purchaser to assign the
Website Template License Agreement, whereby all rights of the Vendor shall be
sold, assigned and transferred to Purchaser;

 

(d)

The Contractors shall have entered into the agreement attached hereto as
Schedule B with regard to additional website templates;

 

(e)

Igor shall have entered into an agreement with the Purchaser to act as an
independent contractor, for total consideration of $1.00, during the 90 day
period following the Closing Date, to assist with the Purchaser with regard to
its reasonable requests related to the Business. The agreement shall be in a
form prepared by Purchaser and shall contain such terms and conditions as the
Purchaser deems appropriate, acting reasonably;

 

(f)

Search results of the public records of Ontario confirming the absence of
security interests, judgments, tax liens and bankruptcy proceedings which affect
or could affect the Purchased Assets;

 

(g)

All requisite governmental and regulatory approvals of, exemptions from and
consents required to consummate this Agreement shall have been obtained and all
waiting periods prescribed by law shall have expired;

 

(h)

The Vendor shall have obtained all consents and approvals to the transfer of any
contracts, licenses and other instruments being transferred which the Purchaser
considers material to the Business;

 

(i)

All right, title, interest in, and to, the Purchased Assets shall have been
sold, assigned and transferred to the Purchaser free and clear of all
Encumbrances;

 

(j)

The Purchaser shall be satisfied with its due diligence investigations;

 

(k)

The Vendor shall have delivered all agreements or obligations forming part of
the Purchased Assets;

 

(l)

The Vendor shall have delivered all records of the Business and all of the
schedules attached hereto, shall have been completed and updated, to the
Purchaser’s satisfaction;

 

(m)

An officer’s certificate shall be signed and delivered to the Purchaser with
respect to the veracity and accuracy of the representations and warranties as at
the Closing Date in a form satisfactory to the Purchaser; and

 

(n)

Closing certificates, a bill of sale and other usual closing documentation shall
have been delivered.

9.

Closing

 



 

--------------------------------------------------------------------------------

- 7



The parties intend that the Closing will occur on June 1, 2007 (the “Closing
Date”) or another date mutually satisfactory to both Purchaser and Vendor after
the fulfilment of all of the aforesaid conditions precedent, which date shall be
no more than ten (10) days after the fulfilment of the last of the aforesaid
conditions precedent.

10.

Representations and Warranties

Each of the Vendor and Igor hereby jointly and severally represents and warrants
to the Purchaser (which representations and warranties shall survive for a
period that begins on the date this Agreement is signed and ends three (3) years
following the Closing Date), as follows, and confirms that the Purchaser is
relying upon the accuracy of each of such representations and warranties in
connection with the purchase of the Purchased Assets and the completion of the
other transactions contemplated hereunder:

 

(a)

Corporate Authority and Binding Obligation. The Vendor has good right, full
corporate power and absolute authority to enter into this Agreement and to sell,
assign and transfer the Purchased Assets to the Purchaser in the manner
contemplated herein and to perform all of the Vendor’s obligations under this
Agreement. The Vendor and its respective shareholders and board of directors
have taken all necessary or desirable actions, steps and corporate and other
proceedings to approve or authorize, validly and effectively, the entering into,
and the execution, delivery and performance of, this Agreement and the sale and
transfer of the Purchased Assets by the Vendor to the Purchaser. This Agreement
is a legal, valid and binding obligation of the Vendor, enforceable against each
of the Vendor and Igor in accordance with its terms subject to (i) bankruptcy,
insolvency, moratorium, reorganization and other laws relating to or affecting
the enforcement of creditors' rights generally, and (ii) the fact that equitable
remedies, including the remedies of specific performance and injunction, may
only be granted in the discretion of a court.

 

(b)

No Other Purchase Agreements. No person or entity has any agreement, option,
understanding or commitment, or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement, option or
commitment, for the purchase or other acquisition from the Vendor of any of the
Purchased Assets, or any rights or interest therein.

 

(c)

Contractual and Regulatory Approvals. The Vendor is not under any material
obligation, contractual or otherwise, to request or obtain the consent of any
person, and no permits, licences, certifications, authorizations or approvals
of, or notifications to, any federal, provincial, municipal or local government
or governmental agency, board, commission or authority are required to be
obtained by the Vendor:

 

(i)

in connection with the execution, delivery or performance by the Vendor of this
Agreement or the completion of any of the transactions contemplated herein;

 

 



 

--------------------------------------------------------------------------------

- 8



 

 

(ii)

to avoid the loss of any material permit, licence, certification or other
authorization relating to the Business; or

 

(iii)

in order that the authority of the Purchaser to carry on the Business in all
material respects in the ordinary course and in the same manner as presently
conducted remains in good standing and in full force and effect as of and
following the closing of the transactions contemplated hereunder.

 

(d)

Status and Governmental Licences

 

(i)

The Vendor is a corporation duly incorporated and validly subsisting in all
respects under the laws of its jurisdiction of incorporation. The Vendor has all
necessary corporate power to own its properties and to carry on its business as
it is now being conducted.

 

(ii)

The Vendor holds all necessary licences, registrations and qualifications to
carry on the Business in each jurisdiction in which:

 

(A)

it owns any of the Purchased Assets; or

 

(B)

the nature or conduct of the Business or any part thereof, or the nature of the
Purchased Assets or any part thereof, makes such qualification necessary to
enable the Business to be carried on as now conducted or to enable the Purchased
Assets to be owned and operated.

 

(e)

Compliance with Constating Documents, Agreements and Laws. The execution,
delivery and performance of this Agreement and the completion of the
transactions contemplated herein, will not constitute or result in a violation,
breach or default, under:

 

(i)

any term or provision of any of the articles, by-laws or other constating
documents of the Vendor; or

 

(ii)

the terms of any indenture, agreement (written or oral), instrument or
understanding or other obligation or restriction to which the Vendor is a party
or by which it is bound.

 

 

(f)

Financial Records. All material financial transactions of the Business have been
recorded in the information provided to the Purchaser in accordance with good
business practice and such information:

 

(i)

accurately reflects, in all material respects, the basis for the financial
condition and the revenues, expenses and results of operations of the Business;
and

 



 

--------------------------------------------------------------------------------

- 9



 

 

(ii)

together with all disclosures made in this Agreement or in the schedules hereto,
present fairly, in all material respects, revenues and expenses of the Business
as of and to the date hereof.

No information, records or systems pertaining to the operation or administration
of the Business are in the possession of, recorded, stored, maintained by or
otherwise dependent upon any other person.

 

(g)

All Material Liabilities. There are no liabilities (contingent or otherwise) of
the Vendor of any kind whatsoever in respect of which the Purchaser may become
liable on or after the consummation of the transactions contemplated by this
Agreement.

 

(h)

Absence of Certain Changes or Events. Since April 1, 2007 the Vendor has:

 

(i)

operated the Business only in the ordinary course thereof, consistent with past
practices;

 

(ii)

not created any Encumbrance upon any of the Purchased Assets;

 

(iii)

not made any material change in the method of billing customers or the credit
terms made available by the Business to customers;

 

(iv)

not made any material change with respect to any method of management, operation
or accounting in respect of the Business;

 

(v)

not suffered any damage, destruction or loss (whether or not covered by
insurance) relating to the Business which has materially adversely affected or
could materially adversely affect the Business;

 

(vi)

not entered into or amended any material agreement relating to the Business;

 

(vii)

not suffered any extraordinary loss relating to the Business;

 

(viii)

not made or incurred any material change in, or become aware of any event or
condition which is likely to result in a material change in, the Business or its
relationships with its customers, suppliers or Employees; or

 

(ix)

not authorized, agreed or otherwise become committed to do any of the foregoing.

 

(i)

Tax Matters. The Vendor has paid all Governmental Charges which are due and
payable by it on or before the date hereof. There are no actions, suits,
proceedings, investigations, enquiries or claims now pending or made or
threatened against the Vendor in respect of Governmental Charges. The Vendor has
withheld from each amount paid or credited to any person or entity the

 



 

--------------------------------------------------------------------------------

- 10



 

 

 

amount of Governmental Charges required to be withheld therefrom and has
remitted such Governmental Charges to the proper tax or other receiving
authorities within the time required under applicable legislation.

 

(j)

Litigation. There are no actions, suits or proceedings, judicial or
administrative (whether or not purportedly on behalf of the Vendor) threatened
or pending against, or, by or against or affecting the Vendor which relate to
the Business, at law or in equity, or before or by any court or any federal,
provincial, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign.

 

(k)

Leased Premises. There are no leases or agreements to lease under which the
Vendor leases real property relating solely to the Business.

 

(l)

Title to Assets. The Vendor is the owner of and has good and marketable title to
all of the Purchased Assets, free and clear of Encumbrances. No other person
owns or has any Encumbrance against any assets which are being used in the
Business.

 

(m)

Website Templates, Template Rover Websites and System, Images and Media, Domain
Names and Intellectual Property;

 

(i)

Schedule A lists and contains a description of the

 

(A)

Website Templates;

 

(B)

Template Rover Websites and System;

 

(C)

Images and Media;

 

(D)

Domain Names; and

 

(E)

Intellectual Property;

 

(ii)

No royalty or other fee is required to be paid by the Vendor to any other person
in respect of the use of any of the Website Templates, Template Rover Websites
and System, Images and Media, Domain Names and Intellectual Property.

 

(iii)

The conduct of the Business and the use of the Website Templates, Template Rover
Websites and System, Images and Media, Domain Names and Intellectual Property
does not infringe, and the Vendor has not received any notice, complaint, threat
or claim alleging infringement of, any patent, trade mark, trade name,
copyright, industrial design, trade secret or propriety right of any other
person or entity, and the conduct of the Business does not include any activity
which may constitute passing off.

 



 

--------------------------------------------------------------------------------

- 11



 

 

(n)

Partnerships or Joint Ventures. The Vendor is not, in relation to any part of
the Business, a partner or participant in any partnership, joint venture,
profit-sharing arrangement or other association of any kind and is not party to
any agreement under which the Vendor agrees to carry on any part of the Business
in such manner or by which the Vendor agrees to share any revenue or profit of
the Business with any other person or entity.

 

(o)

Restrictions on Doing Business. The Vendor is not subject to any judgment, order
or requirement of any court or governmental authority which is not of general
application to persons carrying on a business similar to the Business.

 

(p)

Outstanding Agreements. The Vendor is not a party to or bound by any outstanding
or executory agreement, contract or commitment, whether written or oral,
relating to the Business;

 

(q)

Good Standing of Agreements. The Vendor is not in material default or breach of
any of its obligations under any one or more of the agreements or obligations
forming part of the Purchased Assets, and there exists no state of facts which,
after notice or lapse of time or both, would constitute such a default or
breach. All of the agreements or obligations forming part of the Purchased
Assets, are now in good standing and in full force and effect without amendment
thereto, the Vendor is entitled to all benefits thereunder and the other parties
to such contracts, agreements, commitments, indentures and other instruments are
not in default or breach of any of their material obligations thereunder. There
are no contracts, agreements, commitments, indentures or other instruments
relating to the Business under which the Vendor’s rights or the performance of
its respective obligations are dependent upon or supported by the guarantee of
or any security provided by any other person.

 

(r)

Employment Agreements. The Vendor is not a party to any written or oral
employment, service or consulting agreement relating to any Employees, having
any special arrangements or commitments with respect to the continuation of
employment or payment of any particular amount upon termination of employment.

 

(s)

Labour Matters and Employment Standards.

 

(i)

The Vendor is not subject to any agreement with any labour union or employee
association with respect to the Employees, has not made any commitment to or
conducted negotiations with any labour union or employee association with
respect to any future agreement with respect to the Employees and there is no
current attempt to organize, certify or establish any labour union or employee
association, in relation to any of the Employees.

 

 

--------------------------------------------------------------------------------

- 12



 

 

(ii)

There are no existing or, threatened, labour strikes or labour disputes,
grievances, controversies or other labour troubles affecting the Business.

 

(iii)

The Vendor has complied in all material respects with all applicable laws,
rules, regulations and orders relating to employment in the Business, including
those relating to wages, hours, occupational health and safety, workers'
hazardous materials, employment standards, pay equity and workers' compensation.
There are no outstanding charges or complaints against the Vendor relating to
unfair labour practices or discrimination under any legislation relating to
Employees. The Vendor has paid in full all amounts owing under the Workers'
Compensation Act, R.S.O. 1990, C. W.11 (Ontario) or comparable provincial
legislation, and the workers' compensation claims experience of the Vendor would
not permit a penalty reassessment under such legislation.

 

(t)

Employee Benefit and Pension Plans.

 

(i)

The Vendor does not have, and is not subject to any present or future obligation
or liability under, any pension plan, deferred compensation plan, retirement
income plan, stock option or stock purchase plan, profit sharing plan, bonus
plan or policy, employee group insurance plan, hospitalization plan, disability
plan or other employee benefit plan, program, policy or practice, formal or
informal, with respect to any of the Employees, other than the Canada Pension
Plan, R.S.C. 1985, c. C-8, and the Health Insurance Act, R.S.O. 1990, c. H.6
(Ontario) and other similar health plans established pursuant to statute
(collectively, “Benefit Plans”). Complete and correct copies of all
documentation establishing or relating to any Benefit Plans or, where such
Benefit Plans are oral commitments, written summaries of the terms thereof, have
been provided to the Purchaser.

 

(ii)

The Vendor does not have any existing pension plans in respect of the Employees,
and is under no obligation to provide or establish any pension plans or benefits
to any of the Employees.

 

(iii)

There are no pending claims by any Employee or by any other person which allege
a breach of fiduciary duties or violation of governing law or which may result
in liability to the employer and there is no basis for such a claim.

 

(u)

Compliance with Laws. In relation to the Business, the Vendor is not in
violation in any material respect of any federal, provincial or other law,
regulation or order of any government or governmental or regulatory authority,
domestic or foreign.

 

(v)

Complete Conveyance. The assets included in the Purchased Assets constitute all
of the material assets of the Vendor used in carrying on the Business. The

 

 



 

--------------------------------------------------------------------------------

- 13



 

 

 

Purchased Assets include all rights, properties, interests, assets (both
tangible and intangible) and agreements necessary to enable the Purchaser to
carry on the Business in the same manner and to the same extent as it has been
carried on by the Vendor prior to the date hereof.

 

(w)

Vendor’s Residency. The Vendor is not a non-resident of Canada within the
meaning of the Income Tax Act, S.C. 1970-71-72, c. 63 (Canada).

 

(x)

The terms of the form of agreement set out in Schedule B, contain the same or
better terms and conditions that the Vendor enjoyed with the Contractors,
including without limitation fees payable for each web site template.

 

(y)

The Vendor and Igor have not received, and shall not receive, any remuneration
from the Contractors with regard to the creation of web site templates for the
Purchaser.

 

(z)

Copies of Documents. Complete and correct copies (including all amendments) of
all contracts, leases and other documents referred to in this Agreement or any
schedule hereto or required to be disclosed hereby have been delivered to the
Purchaser.

 

(aa)

The Vendor shall ensure that all trade creditors of the Vendor, as defined in
the Bulk Sales Act, R.S.O. 1990, B. 14, and amendments thereto, shall be
satisfied without any claim against the Purchaser.

 

11.

Covenants

 

Each of the Vendor and Igor jointly and severally covenants to the Purchaser
that he or it will do or cause to be done the following during the period
beginning on the date this Agreement was signed and ending on the Closing Date
(“Interim Period”):

 

 

(a)

Investigation of Business and Examination of Documents. The Vendor will provide
access to and will permit the Purchaser, through its representatives, to make
such investigation of the operations, properties, assets and records of the
Business and of its financial and legal condition as the Purchaser deems
necessary or advisable to familiarize itself with such operations, properties,
assets, records and other matters and to facilitate the transfer of the
Purchased Assets. Such investigations and inspections shall not mitigate or
affect the representations and warranties of the Vendors hereunder, which shall
continue in full force and effect.

 

 

(b)

Conduct of Business. Except as contemplated by this Agreement or with the prior
written consent of the Purchaser, the Vendor or Igor will:

 

 

(i)

promptly advise the Purchaser of any facts that come to their attention which
would cause any of the Vendor’s representations and warranties herein contained
to be untrue in any respect;

 



 

--------------------------------------------------------------------------------

- 14

 

 

(ii)

promptly advise the Purchaser in writing of any material adverse change in the
Business;

 

(iii)

not create, incur or assume any Encumbrance upon, or dispose of, any of the
Purchased Assets;

 

(iv)

not terminate or waive any right of value of the Business;

 

(v)

not enter into or amend any material agreement relating to the Business; and

 

(vi)

not increase, in any manner, the compensation or employee benefits of any of the
employees of the Business, or pay or agree to pay to any of them any pension,
severance or termination amount or other employee benefit not required by the
Benefit Plans or the Employment Standards Act, RSO 1990, c. E.14.

 

 

(c)

Transfer of Purchased Assets. On or before the Closing Date, the Vendors will
cause all necessary steps and corporate proceedings to be taken in order to
permit the Purchased Assets to be duly and properly transferred to the
Purchaser.

 

 

(d)

General Conveyance. On the Closing Date, the Vendor will deliver to the
Purchaser good and marketable title to and exclusive possession of the Purchased
Assets, free and clear of any and all Encumbrances. On the Closing Date, the
Vendor will execute and deliver to the Purchaser one or more forms of general
conveyance or bills of sale in respect of the assignment, conveyance, transfer
and delivery of the Purchased Assets to the Purchaser in form acceptable to the
Purchaser.

 

 

(e)

Retail Sales Tax. The Vendor shall deliver to the Purchaser a duplicate copy of
a certificate issued pursuant to s.6 of the Retail Sales Tax Act, R.S.O. 1990,
c. R. 31, (Ontario) or evidence satisfactory to the Purchaser that all retail
sales taxes required to be paid by the Vendor have been paid, no later than two
weeks following the Closing Date.

 

 

(f)

Transfer of Agreements. On the Closing Date, the Vendor will deliver to the
Purchaser consents to the assignment of any contract under which consent is
required executed by all persons whose consent is required in form acceptable to
the Purchaser; and

 

 

(g)

Exclusivity. The Vendor agrees that, notwithstanding the earlier termination of
this agreement, prior to Closing it will not, directly or through its
representatives or agents, solicit any offer, entertain any offer or otherwise
discuss or deal with any party other than the Purchaser with respect to any
competing transaction, the sale of the Vendor’s assets or the sale of the shares
of the Vendor.

 



 

--------------------------------------------------------------------------------

- 15



 

12.

Indemnities

 

The Vendor will indemnify the Purchaser from and against, all obligations,
damages, commitments and liabilities of, and claims against, the Purchaser
arising from the transactions contemplated herein or breach of any of the terms
of this Agreement by the Vendor or Igor. Without limiting the generality of the
foregoing, it is agreed that the Purchaser will have no liability for any of the
following:

 

 

(a)

all liabilities in respect of all indebtedness of the Vendor to all persons;

 

 

(b)

all liability claims relating to any agreements relating to the Business and
incurred prior to the Closing Date;

 

 

(c)

all liability claims relating to any service performed prior to the Closing
Date;

 

 

(d)

all liabilities for all taxes, duties, levies, assessments and other such
charges, including any penalties, interests and fines with respect thereto,
payable by the Vendor to any federal, provincial, municipal or other government
or governmental agency, authority, board, bureau or commission, domestic or
foreign, including, without limitation, any taxes in respect of the Retail Sales
Tax Act, R.S.O. 1990, c. R. 31, (Ontario) or any taxes in respect of or measured
by the sale, consumption or performance by the Vendors of any product or service
prior to the Closing Date and any tax pursuant to the Employer Health Tax Act,
R.S.O. 1990, c. E. 11 (Ontario) or any similar legislation in respect of all
remuneration payable to all persons employed in the Business prior to the
Closing Date;

 

 

(e)

any and all claims of unsecured trade creditors or secured trade creditors of
the Vendor existing at the time of the Closing Date or any action or proceeding
to set aside the sale of the Purchased Assets or to have the sale declared void
for non-compliance with the Bulk Sales Act, RSO 1990, c. B.14;

 

 

(f)

all liabilities for salary, bonus, vacation pay and other compensation and all
liabilities under Benefit Plans of the Vendor relating to employment of all
persons in the Business prior to the Closing Date;

 

 

(g)

all liabilities for claims for injury, disability, death or workers'
compensation arising from or related to employment in the Business prior to the
Closing Date; and

 

 

(h)

all severance payments, damages for wrongful dismissal and all related costs in
respect of the termination by the Vendor of the employment of any Employee.

 



 

--------------------------------------------------------------------------------

- l6



 

13.

Confidentiality

Each of the Vendor and the Purchaser, and our respective servants and
professional advisers, are to keep confidential the terms of this Agreement, and
the books and records of the Vendor. This agreement of confidentiality shall
remain binding on the aforesaid parties, whether or not this transaction is
consummated. Each party shall be responsible for its own professional fees and
other expenses arising in connection with this Agreement, any approvals,
consents or investigations in connection herewith, and the negotiation and
completion of this transaction.

14.

Termination of this Agreement

 

(a)

This Agreement shall be at an end if any of the conditions precedent listed in
Section 8 are not completed, unless waived by the Purchaser in its sole
discretion, on or before June 1, 2007.

 

(b)

In the event of termination of this Agreement, the confidentiality obligations
set out in Section 13 hereof shall continue to be binding on the parties hereto.

15.

Entire Agreement

This Agreement constitutes the entire agreement between the parties relating to
the subject matter hereof, and there are no other representations,
understandings or agreements between the parties relating to the subject matter
hereof.

16.

Amendments

No amendment to, or change or discharge of, any provision of this Agreement
shall be valid unless in writing and signed by authorized representatives of
each party.

17.

Legal Advice

The Vendor’s duly authorized representatives and Igor hereby acknowledge that
(i) they have reviewed and fully understand the terms and binding effect of this
Agreement, (ii) they accept the terms herein voluntarily and without duress or
compulsion, and (iii) each has been advised of the right to obtain independent
legal and other advice in connection with the execution of this Agreement, and
has either obtained or hereby waives the obtaining of such advice.

18.

Waiver

No party will be deemed to have waived the exercise of any right that it holds
under this Agreement unless such waiver is made in writing. No waiver made with
respect to any instance involving the exercise of any such right will be deemed
to be a waiver with respect to any other instance involving the exercise of the
right or with respect to any other such right.

 



 

--------------------------------------------------------------------------------

- 17



 

19.

Counterparts

This Agreement may be executed in any number of counterparts, and all such
counterparts taken together shall be deemed to constitute one and the same
instrument. Any party delivering an executed counterpart by facsimile shall also
deliver a manually executed counterpart of this Agreement.

20.

Severability

If any provision of this Agreement or the application of such provision to any
party or person or circumstance shall be held illegal, invalid, or
unenforceable, the remainder of this Agreement, or the application of such
provision to a party or person or circumstance other than those as to which it
is held illegal, invalid, or unenforceable shall not be affected thereby. Each
provision of this Agreement is intended to be severable, and if any provision is
illegal, invalid or unenforceable in any jurisdiction, this will not affect the
legality, validity or enforceability of such provision in any other jurisdiction
or the validity of the remainder of this Agreement.

21.

Currency

Except where otherwise expressly provided, all amounts in this Agreement are
stated and will be paid in the lawful currency of Canada.

22.

Governing Law

This Agreement will be interpreted and enforced in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.

 

 



 

--------------------------------------------------------------------------------

- 18



 

IN WITNESS WHEREOF the parties hereto have signed this Agreement as of the 31st
day of May, 2007.

 

HOSTOPIA.COM INC.

 

 

Per:

 

 

Paul Engels

Chief Marketing Officer and Executive Vice President

 

 

Per:

 

 

 

Michael Mugan

Chief Financial Officer and Secretary

 

 

 

GEEKSFORLESS INC.

 

Per:

 

 

Igor Nikolaichuk

Chief Executive Officer

 

 

 

 

 

 

Witness:

 

Igor Nikolaichuk

 

 

 

 

 



 

--------------------------------------------------------------------------------



 

SCHEDULE A
PURCHASED ASSETS

 

Website Templates

Attached CD ROM

Template Rover Websites and System

Attached CD ROM

Images and Media

Attached CD ROM

Domain Names

1. flashtemplatesdirect.com 3/23/2008

 

11. templateroverclub.com 2/16/2008

2. freetemplatesdirect.com 3/23/2008

 

12. templaterovereurope.com 5/30/2008

3. templateprocenter.com 2/20/2008

 

13. templaterovers.ca 4/12/2007

4. templateprocentrcom 2/20/2008

 

14. templaterovers.com 4/12/2007

5. templaterover.biz 8/4/2007

 

15. templatesrover.ca 4/12/2007

6. templaterover.ca 2/11/2008

 

16. templatesrover.com 4/12/2007

7. templaterover.co.uk 11/1/2008

 

17. templatesrovers.ca 4/12/2007

8. templaterover.com 8/5/2008

 

18. templatesrovers.com 4/12/2007

9. templaterover.net 8/5/2007

 

19. templaterover.ru 3/22/2008

10. templaterover.org 8/5/2007

 

 

 

 

 



 

--------------------------------------------------------------------------------

[logo.jpg]

Intellectual Property

 

i)

registered trademarks - NONE

 

ii)

trade names - “TEMPLATEROVER” and “TEMPLATE ROVER”

 

iii)

registered service marks - NONE

 

iv)

product labels

 

v)

telephone numbers - 1-888-442-3030

 

vi)

graphics and logos

 

vii)

other trade designations - NONE

 

viii)

registered copyrights - NONE

 

ix)

patent registrations and applications - NONE

 

x)

All trade secrets, schematics, technology, know-how

 

xi)

Software, and all licenses, royalties, assignments and other similar agreements
-

 

 



 

--------------------------------------------------------------------------------

SCHEDULE B

FORM OF AGREEMENT - TEMPLATES

[See attached]

 

 

--------------------------------------------------------------------------------

 